Citation Nr: 1506703	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar strain. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a left hip injury.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a right shoulder dislocation. 


REPRESENTATION

Veteran represented by:	Fleet Reserve Association




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965 and from February 1966 to August 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board notes that additional evidence has been received following the March 2014 Supplemental Statement of the Case.  The RO has not considered this evidence; however, the Veteran has waived consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

The issues of service connection for bilateral knee disabilities and increased ratings for left elbow fracture residuals, gout, fracture residuals of the right fourth and fifth fingers, fracture residuals of the left third finger, and cataracts of both eyes, were raised in an August 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for lumbar strain, residuals of a left hip injury, and residuals of a left shoulder dislocation, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than level I hearing impairment in the right ear and level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the AOJ issued a VCAA notice letter to the Veteran in January 2008, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, private medical records, and the August 2014 hearing transcript. 

The Veteran was provided with VA examinations in June 2008 and February 2010.  The reports of these examinations reflect that the examiners recorded the Veteran's complaints, conducted appropriate clinical examinations, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Here, the June 2008 VA examiner noted that the Veteran had difficulty understanding verbal instructions.  The February 2010 VA examiner noted that the Veteran has difficulty hearing certain sounds and understanding speech in crowds and noisy rooms. 

The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the August 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations

The Veteran asserts that he is entitled to a higher rating for his service-connected hearing loss.  His service-connected hearing loss is rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6100.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific diagnostic codes will be discussed where appropriate below.  In addition, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999)

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for 'unusual patterns of hearing impairment,' including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

III.  Analysis

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  He was afforded VA examinations in June 2008 and February 2010.  He has also submitted a private audiological report from August 2014 in support of his claim.  

As an initial matter, the Board notes that the Veteran's test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 (thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency).  In this case, the Veteran's ears do not show thresholds of 55 or greater in any of the four frequencies.  38 C.F.R. § 4.86(a) is therefore not applicable.  In addition, there is no evidence of 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency.

	A.  The June 2008 VA examination 

Audiometric testing conducted during the June 2008 VA examination yielded the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
55
95
44
LEFT
20
30
95
110
64

The speech recognition score was 96 percent in the right ear and 94 percent in the left.

For the right ear, application of an average pure tone threshold of 44 dB and speech recognition score of 96 results in a numerical designation of I under Table VI. 

For the left ear, application of an average pure tone threshold of 64 dB and of the speech recognition score of 94 results in a numerical designation of II under Table VI.

Entering the category designations from the June 2008 examination into Table VII results in a noncompensable (zero percent) rating under Diagnostic Code 6100.  
	B.  The February 2010 VA Examination

The Veteran underwent audiometric testing in February 2010 which yielded the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
50
85
39
LEFT
10
15
70
95
48

The Veteran's speech recognition score was 100 percent in both ears. 

For the right ear, application of an average pure tone threshold of 39 dB and speech recognition score of 100 results in a numerical designation of I under Table VI. 

For the left ear, application of an average pure tone threshold of 48 dB and of the speech recognition score of 100 results in a numerical designation of I under Table VI.

Entering the category designations from the February 2010 examination into Table VII results in the currently assigned noncompensable (zero percent) rating under Diagnostic Code 6100.  

	C.  The August 2014 Private Examination

The Veteran underwent private audiometric testing conducted at Auburn University in August 2014 which yielded the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
60
100
49
LEFT
15
25
75
95
53

The examination noted that the Veteran's speech recognition score was 96 percent in both ears. 

For the right ear, application of an average pure tone threshold of 49 dB and speech recognition score of 96 results in a numerical designation of I under Table VI. 

For the left ear, application of an average pure tone threshold of 53 dB and of the speech recognition score of 96 results in a numerical designation of I under Table VI.

Entering the category designations from the August 2014 examination into Table VII results in the currently assigned noncompensable rating under Diagnostic Code 6100.  

The Board acknowledges the Veteran's lay contentions as to how his hearing loss disability affects his activities of daily living.  Specifically, the Veteran reported experiencing difficulty hearing certain sounds and understanding speech, especially in crowds or noisy rooms.  See the June 2008 and February 2010 VA examination reports.

His assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that the Veteran is free to submit evidence at a future date in furtherance of the assignment of a higher evaluation, such as recent audiological testing reports.

Nevertheless, in the present case, the application of the applicable diagnostic criteria to the evidence at hand establishes that a compensable rating is not assignable.

As such, the preponderance of the evidence is against the Veteran's claim for a higher evaluation for bilateral hearing loss, and the claim is denied.

III.  Extraschedular Considerations

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's bilateral hearing loss.  In fact, the Veteran's symptomatology, which includes difficulty hearing and an inability to distinguish conversations in a noisy environment, is specifically contemplated under the appropriate ratings criteria.  The evidence therefore fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

REMAND

The Veteran is seeking increased ratings for his service-connected lumbar strain, left hip injury residuals, and right shoulder dislocation residuals.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

The record reflects that the Veteran experiences peripheral neuropathy of the bilateral upper and lower extremities.  See, e.g., a September 2008 private treatment record.  While the Veteran was afforded VA examinations to determine the extent of his disabilities in June 2008, the etiology of his peripheral neuropathy is unclear.  Specifically, it is unclear whether the Veteran's peripheral neuropathy associated with one of his service-connected disabilities. 

Under these circumstances, the Veteran should be afforded a VA examination to determine whether the Veteran's peripheral neuropathy is associated with a service-connected disability.  

Accordingly, the remaining issues are REMANDED for the following action:

1.  The AOJ should contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  

The Board is particularly interested in records of private treatment the Veteran may have received at Oak Mountain Family Practice Center, Heart South Cardiovascular Group, and the Chiropractic Center in Montgomery, Alabama.  Any relevant VA treatment records should also be obtained.

All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar strain.  All pertinent pathology associated with this service connected disability should be noted in the examination report, to include any associated neurological abnormalities, such as bowel and bladder impairment, and/or whether the Veteran's lumbar strain results in difficulty sleeping.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

3.  Then, the AOJ should schedule the Veteran for a VA examination to determine the current severity of the service-connected left hip injury residuals to include any associated neurological abnormalities and/or whether the Veteran's disability results in difficulty sleeping.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

4.  Then, the AOJ should schedule the Veteran for a VA examination to determine the current severity of the service-connected right shoulder dislocation residuals.  All pertinent pathology associated with this service connected disability should be noted in the examination report, to include any associated neurological abnormalities and/or whether the Veteran's disability results in difficulty sleeping.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

5.  Then, the AOJ should review the examination reports to ensure that they contain the information requested in this remand, to include the etiology of the Veteran's peripheral neuropathy.  Further development as deemed necessary should be undertaken, including referral for extraschedular consideration, if warranted.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


